MEMORANDUM**
Jack A. Fleischli appeals pro se from the Tax Court’s judgment denying him a deduction under 26 U.S.C. § 62(a)(2)(B) for certain expenses he incurred as a “qualified performing artist” in the tax year 2000. We have jurisdiction pursuant to 26 U.S.C. § 7482(a). We review de novo the Tax Court’s conclusions of law, UnionBanCal Corp. v. Comm’r, 305 F.3d 976, 981 (9th Cir.2002), and we affirm.
The Tax Court did not err in concluding that Fleischli was not a “qualified performing artist” as contemplated by 26 U.S.C. § 62(b)(1)(C) because his gross income for the 2000 tax year exceeded $16,000. See 26 U.S.C. § 63(a) (defining “taxable income”); c.f. New Colonial Ice Co. v. Helvering, 292 U.S. 435, 440, 54 S.Ct. 788, 78 L.Ed. 1348 (1934) (holding that deductions are a matter of “legislative grace” and will be allowed only when there is a clear provision authorizing them); INDOPCO, Inc. v. Comm’r, 503 U.S. 79, 84, 112 S.Ct. 1039, 117 L.Ed.2d 226 (1992) (holding that statutes providing income tax deductions must be strictly construed against taxpayers).
*976The Tax Court properly concluded that because there was a rational relation between the statute and furtherance of an important governmental interest, Fleischli’s constitutional challenges were without merit. See Regan v. Taxation with Representation of Washington, 461 U.S. 540, 547, 103 S.Ct. 1997, 76 L.Ed.2d 129 (1983).
Fleischli’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.